{¶ 25} I concur in judgment only. While I agree with the majority's determination that summary judgment was improperly granted, I would find that a genuine issue of material fact exists as to whether appellant's affirmative defenses were extinguished by either the bankruptcy order or the settlement agreement. I do not believe it is necessary to determine as a matter of law that the affirmative defenses were not extinguished. Appellant's brief in opposition to appellee's motion for summary judgment demonstrated a genuine issue of material fact with respect to his affirmative defenses sufficient to meet his Civ. R. 56 burden and to avoid summary judgment.